DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a CON of 15/714,567 (now PAT 10,373,165) filed on 09/25/2017.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of U.S. Patent No. 10,373,165. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are just the broadened version of the prior claims with some limitations removed.  The prior claims teach every limitations in the present claims.

Claim Rejection – 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6-9, 11-13, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (Pub. No.: US 2017/0323299), in view of Kim et al. (Pub. No.: US 2016/0048670) and Natt Garun (Natt Garun, The Verge, Amazon just launched a cashier-free convenience store, https://www.theverge.com/2016/12/5/13842592/amazon-go-new-cashier-less-convenience-store).
 	As per claim 1 and 12, Davis teaches a system for authenticating a customer, comprising: one or more processors;
one or more sensors in communication with the one or more processors (see paragraph 0109, 0143, 0148, 0149, and 0152-0154), the one or more sensors positioned proximate a merchant location (see paragraph 0007, 0020, 0033, 0039, 0041, 0050, 0066, for example, prior art teaches using an image sensor at a checkout area of a merchant location to identify the presence of a customer); and
a memory, in communication with the one or more processors, storing instructions that, when executed by the one or more processors (see paragraph 0143, 0149, and 0152-0155), are configured to cause the system to:
detect, with the one or more sensors, at one or more locations within the merchant location, customer biometric data associated with an unknown customer (see paragraph 0007, 0020, 0032-0033, 0039, 0041, 0050, 0066, for example, prior art teaches using an image sensor at a checkout area of a merchant location to identify the presence of a customer; the capture customer image data is customer biometric data);
authenticate the unknown customer as the known customer, based on an identification profile associated with the known customer, wherein the identification profile comprises: identification information, purchase history, customer activity in the merchant location, and known biometric data associated with the known customer (see paragraph 0007, 0020-0022, 0035, 0044, and 0048, prior art teaches using facial recognition technique to determine whether the detected customer biometric data belongs to a known customer; also see paragraph 0135 and 0141, prior art accesses customer transaction history and activity at merchant location as parts of pattern matching and risk assessment; Examiner also notes that transaction history at merchant location can be interpreted as customer activity);
transmit the identification information associated with the known customer to a financial service provider server (see paragraph 0023, 0027, and 0054, prior art identifies a payment account for the authenticated customer and transmits a payment token to a payment network for processing);
receive, from the financial service provider server, payment credentials for the known customer and authorization to utilize the payment credentials to perform a financial transaction (see paragraph 0063-0064).
Davis does not explicitly teach calculating a confidence level that the unknown customer is a known customer; and authenticate the unknown customer as being known customer, based on the confidence level exceeding a predetermined threshold.
Kim calculate a confidence level that the unknown customer is a known customer, based on an identification profile associated with the known customer, wherein the identification profile comprises: identification information and known biometric data associated with the known customer; and authenticate the unknown customer as the known customer, based on the confidence level exceeding a predetermined threshold (see paragraph 0114-0115).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Davis with teaching from Kim to include calculate a confidence level that the unknown customer is a known customer, based on an identification profile associated with the known customer, wherein the identification profile comprises: identification information, purchase history, customer activity in the merchant location, and known biometric data associated with the known customer; and authenticate the unknown customer as the known customer, based on the confidence level exceeding a predetermined threshold.  The modification would have been obvious, because it is merely applying a known technique (i.e. using a confidence level to indicate whether an unknown customer is the same individual as a known customer) to a known system (i.e. facial/biometric recognition for authorizing transaction) ready to provide predictable result (i.e. quantifying the analytic process).
The combination of Davis and Kim does not teach identify, by the one or more sensors, merchandise collected by the known customer; and determine a purchase intent hierarchy of the known customer with respect to the merchandise using an intent hierarchy algorithm including the purchase history and the customer activity in the merchant location.
Natt Garun teaches identify, by the one or more sensors, merchandise collected by the known customer; and determine a purchase intent hierarchy of the known customer with respect to the merchandise using an intent hierarchy algorithm including the purchase history and the customer activity in the merchant location (see “Amazon Go works by using computer vision and sensors to detect what items you’re taking out of the store. You start by scanning an app as you enter the Amazon Go shop. You do your normal shopping, and the sensors throughout the store identify the items in your cart and charge them to your account when you walk out the door. It’ll feel like shoplifting, except you’re actually being watched by more cameras than you can imagine”; similar to the present claims, Amazon Go utilizes a plurality of sensors throughout the store to detect merchant items that are picked up by a customer, and automatically charge the picked up items when the customer walk out the store/check-out area; also see the YouTube video included in the article, which provides more details regarding to the actual implementation of the Amazon Go concept).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Davis and Kim with teaching from Natt Garun to include identify, by the one or more sensors, merchandise collected by the known customer; and determine a purchase intent hierarchy of the known customer with respect to the merchandise using an intent hierarchy algorithm including the purchase history and the customer activity in the merchant location.  The modification would have been obvious, because it is merely a known technique (i.e. using sensors to detect customer actions within a store and charge automatically the items picked up by the customer) to a known system (i.e. facial/biometric recognition for authorizing transaction) ready to provide predictable result (i.e. Natt Garun says “the benefits are obvious- no waiting in line or fussing around with self-checking machines”).
 	As per claim 2 and 13, Davis teaches wherein the purchase intent hierarchy indicates that the known customer intentionally chose all of the merchandise; and wherein the instructions are further configured to cause the system to: process a payment for all of the merchandise using the payment credentials (see paragraph 0040-0041, 0059, and 0063-0064).
 	As per claim 6, Davis teaches prior to determining the purchase intent hierarchy, the instructions are further configured to cause the system to: detect, with the one or more sensors, that the known customer has entered a predetermined intent-to-buy zone (see paragraph 0007, 0020, 0032-0033, 0039-0041, 0050, 0066 and 0071).
 	As per claim 7, Davis teaches wherein the purchase intent hierarchy is determined based on a total cost of the merchandise collected (see paragraph 0040-0041, 0059, and 0063-0064).
 	As per claim 8 and 16, Davis teaches wherein the instructions are further configured to cause the system to: receive supplemental data associated with the known customer, the supplemental data comprising transactions and interactions at one or more entities other than the merchant location (see paragraph 0188, prior art teaches obtaining transaction and interaction history of the consumer online, which is outside of the merchant location).
 	As per claim 9, Davis teaches wherein the supplemental data comprises: supplemental purchases, refund requests, warranty claims, account withdrawal information, deposit information, and location data (see paragraph 0022, 0034-0035, 0042-0049, 0121, prior art teaches obtaining additional data, such as location data, payment account information, to facilitate the transaction).
 	As per claim 11, Davis teaches wherein the known biometric data and the customer biometric data comprise data that is representative of one or more of a face, a body type, a height, a weight, a voice signature, a fingerprint, a retina, a gait, or a heart rate (see paragraph 0007, 0020, 0032-0033, 0039, 0041, 0050, 0066, for example).
 	As per claim 18, Davis teaches a system for authenticating a customer, comprising: 
 	one or more processors (see paragraph 0109, 0143, 0148,  0149, and 0152-0154); and
a memory, in communication with the one or more processors, storing instructions that, when executed by the one or more processors (see paragraph 0143, 0149, and 0152-0155), are configured to cause the system to:
receive, from a merchant server, customer biometric data associated with an unknown customer collecting merchandise at a merchant location (see paragraph 0007, 0020, 0032-0033, 0039, 0041, 0050, 0066, for example, prior art teaches using an image sensor at a checkout area of a merchant location to identify the presence of a customer; the capture customer image data is customer biometric data);
comparing a plurality of identification profiles associated with known customers to the customer biometric data, each identification profile comprising: identification information, purchase history, customer activity in the merchant location, and known biometric data (see paragraph 0007, 0020-0022, 0035, 0044, and 0048, prior art teaches using facial recognition technique to determine whether the detected customer biometric data belongs to a known customer; also see paragraph 0135 and 0141, prior art accesses customer transaction history and activity at merchant location as parts of pattern matching and risk assessment; Examiner also notes that transaction history at merchant location can be interpreted as customer activity); and
transmit payment credentials associated with the first known customer to the merchant server (see paragraph 0023, 0027, 0054, and 0063-0064).
Davis does not explicitly teach calculate a plurality of confidence levels by comparing a plurality of identification profiles associated with known customers to the customer biometric data; and identify a highest confidence level of the plurality of confidence levels, the highest confidence level associated with a first known customer.
Kim calculate a plurality of confidence levels by comparing a plurality of identification profiles associated with known customers to the customer biometric data; and identify a highest confidence level of the plurality of confidence levels, the highest confidence level associated with a first known customer (see paragraph 0114-0115).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Davis with teaching from Kim to include calculate a plurality of confidence levels by comparing a plurality of identification profiles associated with known customers to the customer biometric data; and identify a highest confidence level of the plurality of confidence levels, the highest confidence level associated with a first known customer.  The modification would have been obvious, because it is merely applying a known technique (i.e. using a confidence level to indicate whether an unknown customer is the same individual as a known customer) to a known system (i.e. facial/biometric recognition for authorizing transaction) ready to provide predictable result (i.e. quantifying the analytic process).
The combination of Davis and Kim does not teach determine a purchase intent hierarchy of the first known customer for the merchandise using an intent hierarchy algorithm including the purchase history and the customer activity.
Natt Garun teaches determine a purchase intent hierarchy of the first known customer for the merchandise using an intent hierarchy algorithm including the purchase history and the customer activity (see “Amazon Go works by using computer vision and sensors to detect what items you’re taking out of the store. You start by scanning an app as you enter the Amazon Go shop. You do your normal shopping, and the sensors throughout the store identify the items in your cart and charge them to your account when you walk out the door. It’ll feel like shoplifting, except you’re actually being watched by more cameras than you can imagine”; similar to the present claims, Amazon Go utilizes a plurality of sensors throughout the store to detect merchant items that are picked up by a customer, and automatically charge the picked up items when the customer walk out the store/check-out area; also see the YouTube video included in the article, which provides more details regarding to the actual implementation of the Amazon Go concept).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Davis and Kim with teaching from Natt Garun to include determine a purchase intent hierarchy of the first known customer for the merchandise using an intent hierarchy algorithm including the purchase history and the customer activity.  The modification would have been obvious, because it is merely a known technique (i.e. using sensors to detect customer actions within a store and charge automatically the items picked up by the customer) to a known system (i.e. facial/biometric recognition for authorizing transaction) ready to provide predictable result (i.e. Natt Garun says “the benefits are obvious- no waiting in line or fussing around with self-checking machines”).
 	As per claim 19, Davis teaches wherein the purchase intent hierarchy indicates that the first known customer intentionally chose all of the merchandise; and wherein the instructions are further configured to cause the system to: process a payment for all of the merchandise using the payment credentials (see paragraph 0040-0041, 0059, and 0063-0064).
 	
Claim 3-5, 14, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (Pub. No.: US 2017/0323299), in view of Kim et al. (Pub. No.: US 2016/0048670) and Natt Garun (Natt Garun, The Verge, Amazon just launched a cashier-free convenience store, https://www.theverge.com/2016/12/5/13842592/amazon-go-new-cashier-less-convenience-store), and further in view of Isaacson (Pub. No.: US 2016/0379213).
As per claim 3, 14, and 20, Davis does not teach wherein the purchase intent hierarchy indicates that the known customer unintentionally chose a first item of the merchandise; and wherein the instructions are further configured to cause the system to: transmit an alert to the known customer indicating an accidental purchase.
Isaacson teaches the purchase intent hierarchy indicates that the known customer unintentionally chose a first item of the merchandise; and wherein the instructions are further configured to cause the system to: transmit an alert to the known customer indicating an accidental purchase (see paragraph 0091, prior art teaches using an algorithm to detect potentially unintentional purchase patterns, and incorporate some heightened level of user approval or confirmation before proceed to make purchases; in other words, Isaacson teaches transmit an alert/confirmation message to user when unintentional purchase pattern is detected).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Davis with teaching from Isaacson to include the purchase intent hierarchy indicates that the known customer unintentionally chose a first item of the merchandise; and wherein the instructions are further configured to cause the system to: transmit an alert to the known customer indicating an accidental purchase.  The modification would have been obvious, because it is merely applying a known technique (i.e. transmit an alert/confirmation message to user when unintentional purchase pattern is detected) to a known system (i.e. facial/biometric recognition for authorizing transaction) ready to provide predictable result (i.e. prevent unintentional purchases).
 	As per claim 4, Davis does not teach wherein the alert to the known customer is transmitted prior to processing a payment of the merchandise.
Isaacson teaches the alert to the known customer is transmitted prior to processing a payment of the merchandise (see paragraph 0091, prior art teaches using an algorithm to detect potentially unintentional purchase patterns, and incorporate some heightened level of user approval or confirmation before proceed to make purchases).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Davis with teaching from Isaacson to include the alert to the known customer is transmitted prior to processing a payment of the merchandise.  The modification would have been obvious, because it is merely applying a known technique (i.e. transmit an alert/confirmation message to user prior to processing payment) to a known system (i.e. facial/biometric recognition for authorizing transaction) ready to provide predictable result (i.e. prevent unintentional purchases).
 	As per claim 5 and 15, Davis does not teach wherein the instructions are further configured to cause the system to: receive a response to the alert from the known customer; determine that the response indicates that the known customer intentionally chose the first item; and process a payment for the merchandise using the payment credentials.
Isaacson teaches receive a response to the alert from the known customer; determine that the response indicates that the known customer intentionally chose the first item; and process a payment for the merchandise using the payment credentials (see paragraph 0091, prior art teaches using an algorithm to detect potentially unintentional purchase patterns, and incorporate some heightened level of user approval or confirmation before proceed to make purchases).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Davis with teaching from Isaacson to include receive a response to the alert from the known customer; determine that the response indicates that the known customer intentionally chose the first item; and process a payment for the merchandise using the payment credentials.  The modification would have been obvious, because it is merely applying a known technique (i.e. transmit an alert/confirmation message to user when unintentional purchase pattern is detected) to a known system (i.e. facial/biometric recognition for authorizing transaction) ready to provide predictable result (i.e. prevent unintentional purchases).

Claim 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (Pub. No.: US 2017/0323299), in view of Kim et al. (Pub. No.: US 2016/0048670) and Natt Garun (Natt Garun, The Verge, Amazon just launched a cashier-free convenience store, https://www.theverge.com/2016/12/5/13842592/amazon-go-new-cashier-less-convenience-store), and further in view of Morris et al. (Pub. No.: US 2013/0318359).
As per claim 10 and 17, Davis does not teach wherein the instructions are further configured to cause the system to: update the identification profile with the supplemental data; and recalculate the confidence level based on the updated identification profile.

Morris teaches update the identification profile with the supplemental data; and recalculate the confidence level based on the updated identification profile (see paragraph 0061).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Davis, Kim, and Natt Garun with teaching from Morris to include update the known customer identification profile to include update the identification profile with the supplemental data; and recalculate the confidence level based on the updated identification profile.  The modification would have been obvious, because it is merely applying a known technique (i.e. updating facial recognition profile with newly recognized data) to a known system (i.e. facial/biometric recognition for authorizing transaction) ready to provide predictable result (i.e. allow the system to accurately recognize users even with changing features).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
MAR-2021